TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00048-CR



                                 Malcolm Jamon Evans, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 64,159, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Malcolm Jamon Evans was convicted of injury to a child and sentenced to 50 years

in prison. See Tex. Penal Code Ann. § 22.04 (West Supp. 2009). Evans filed a notice of appeal, but

the trial court has certified that this is a plea bargain case and that Evans has no right of appeal. The

trial court record contains letters from appellant in which he states that he has been told he waived

his right to appeal. He also states, “I would like to withdraw my appeal.”

                Because the record does not contain a certification that the defendant has the right of

appeal, this appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed

Filed: February 26, 2010

Do Not Publish